DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach an ion optic assembly comprising a plurality of electrically conductive rods along a device axis, the rods comprising respective first rod ends and axially opposing second rod ends, wherein the rods are spaced from each other in a transverse plane orthogonal to the device axis; a first insulator comprising a plurality of through-holes, the through-holes spaced from each other about the device axis; and a second insulator comprising a bore wall defining a bore coaxial with the device axis, the bore wall comprising a plurality of notches spaced from each other about the device axis, wherein the rods respectively extend through the through-holes at the first rod ends, and the rods extend through the bore at the second rod ends in respective contact with the notches.
Crawford, et al (U.S. Patent 7,064,322 B2), Tong (U.S. Patent 6,617,578 B1) and Steiner, et al (U.S. Patent Application Publication 2013/0015341 A1) teach configurations wherein both the first and second insulators comprise a plurality of notches that the rod electrodes extend in contact with; while Russ, IV, et al (U.S. Patent 6,417,511 B1) teaches a configuration wherein both the first and second insulators comprise through-holes through which both ends of the rod electrodes extend; however, there is no suggestion in the prior art to extend the rods through through-holes in the first insulator at the first rod ends, and in contact with notches in the second insulator at the second rod ends as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        19 June 2021